Citation Nr: 1544380	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  12-27 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Judy Varnell, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from February 1977 to August 1982.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. 

In August 2015, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in a decision of July 2006.  The Veteran was informed of the decision and he did not appeal.

2.  The evidence submitted since the RO's July 2006 decision is relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The July 2006 decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The evidence received since the July 2006 decision, which denied service connection for PTSD, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In the instant case, the Veteran's claim is being reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  

New and Material

Service connection for PTSD was denied in a July 2006 rating decision on the basis that there was no verifiable stressor and PTSD had not been diagnosed.  The Veteran did not appeal the decision and it became final.

At the time of the decision, the record included service treatment records, service personnel records and VA outpatient treatment records showing a diagnosis of rule out PTSD.  

Submitted since the RO's July 2006 rating decision is a June 2012 letter from a VA clinical psychologist that states the Veteran has PTSD which is due to service, specifically, being wrongly accused of a robbery while serving in Korea.  

The RO's July 2006 decision is final based upon the evidence then of record.  A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the present case, this means that the Board must look at all the evidence submitted since the July 2006 decision.

The Board notes that the applicable regulation requires that new and material evidence is evidence which has not been previously submitted to agency decision makers which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled, must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board notes that at the time of the prior denial, there was no PTSD diagnosis.  Since that determination the Veteran has introduced evidence of a diagnosis of PTSD and a nexus to service in the form of the June 2012 letter from the VA clinical psychologist.  This evidence is relevant and probative to the issue at hand.  The evidence clearly cures the evidentiary defect that existed at the time of the prior decision.  See 38 C.F.R. § 3.156.  Based upon the reason for the prior denial, the additional evidence is new and material and the claim is reopened. 
ORDER

The application to reopen the claim for service connection for PTD is granted.


REMAND

Having reopened the claim for service connection for PTSD, the Board finds that additional development is needed prior to deciding the claim.

The Veteran has submitted evidence from the Social Security Administration (SSA) that he was awarded SSA disability benefits effective 2007.  Records form the SSA have not been obtained.  Records from the Social Security Administration (SSA) must be obtained.  38 C.F.R. § 3.159(c)(2).  

Further, the Veteran has alleged as a stressor that while serving in Korea from 1980 to 1981, he was wrongfully accused of committing a robbery,  was put in jail, and was prevented from leaving the country by the Criminal Investigation Division (CID).  The Veteran's attorney stated at the hearing that their efforts to corroborate the claimed stressor were futile.  It is noted that the Veteran's service personnel records show that the Veteran served at FEPA-Korea (Far East Pacific Area-Korea) and with the 362nd Sig Co in Korea.  

The record further shows that in April 2010, the RO submitted a formal finding of a lack of information required to corroborate stressors with a claim for service connection for PTSD stating that the Veteran's VA Form 21-0781 did not contain clear details to try to corroborate the claimed stressors, and that the Veteran's personnel file and DD-214 did not show combat awards.  Therefore, stressors could not be verified.  

While the Veteran's attorney has tried to corroborate the claimed stressors, the RO has not independently tried to corroborate the stressors after additional details were provided.  On remand, efforts to corroborate the claimed stressors must be undertaken.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Social Security Administration and request all pertinent documentation pertaining to any claim for disability benefits by the veteran including any medical records that Social Security has regarding the Veteran.  These records should be associated with the claims file.

2. Confirm the company and location of service for the Veteran from January 1980 to October 1981.  It is noted it appears the Veteran served at FEPA-Korea and with the 362nd Sig Co.  Thereafter, research the Veteran's unit logs for any corroboration of the claimed stressor that the Veteran was accused of a robbery while serving in Korea and held while the investigation was taking place.  All efforts to corroborate the claimed stressor should be clearly documented in the claim file.  

3. Send a request to the Army CID in Korea, or other appropriate Federal agency, to obtain the CID Field Office logbook for Korea, between January 1980 to October 1981.  All responses should be noted in the record and communicated to the Veteran.  A review of the logs should be conducted to see if the claimed stressor that the Veteran was accused of a robbery while serving in Korea and held while the investigation was taking place.  All efforts to corroborate the claimed stressor should be clearly documented in the claim file.  

4. Then, the RO should readjudicate the claims on the merits. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


